                     Case 1:16-cv-01170-ER Document 72 Filed 12/17/20 Page 1 of 1
                                           LAW OFFICE OF
                                            JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM                                                                               T ELEPHONE : 212.229.2249
                                                                                                            F ACSIMILE : 212.229.2246
J OHN M. G URRIERI @ ZELLERLEGAL . COM

                                                                                             Defendants are directed to respond by
                                                                                             Tuesday, December 22, 2020. The Clerk of
                                                                                             Court is respectfully directed to terminate
                                                                                             the motion. Doc. 70.

                                                                                             So ordered.



                                                                     'HFHPEHU൫൱൬൪൬൪
                                                                                                        12/17/2020
        VIA ECF

        Hon. Edgardo RamosUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        Re: *DOLFLDHWDOY৴৵WK6WUHHW&RৼHH6KRS,QFHWDO൫൰&9൫൫൱൪ (5

        Dear Judge Ramos:

                ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ2Q2FWREHU൫൰൬൪൬൪WKH
        &RXUWDSSURYHGWKHSDUWLHV’ mRWLRQWRDSSURYHWKHVHWWOHPHQW DJUHHPHQWDQGRUGHUHGWKHFOerk to
        FORVHWKHFDVH6HH(&)1R൰൳3D\PHQWXQGHUWKHVHWWOHPHQW DJUHHPHQWLVGXHZLWKLQ൱GD\VRI
        GLVPLVVDO6HH(&)1R൰൲-൫๠HGHIHQGDQWVKDYHQRW\HWPDGHSD\PHQW๠HFOHUNKDVDOVRQRW
        \HWR൶FLDOO\FORVHGRUGLVPLVVHGthe FDVH๠HSODLQWL൵DVNVWKH&RXUWWRLVVXHDIXUWKHURUGHUWKDW
        WKHFOHUNGLVPLVVWKLVDFWLRQ.

                 I thank the Court for its time and consideration.

                                                                     5HVSHFWIXOO\VXEPLWWHG



                                                                     -RKQ0*XUULHUL




                                         277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
